Campbell, C. J.
I concur in granting a new trial. But I do not think the so-called discrediting testimony of the flag-man was competent. Had the ease gone upon his negligence as a ground of action, it might have been competent, impeaching testimony; but there can be no impeachment on irrelevant matters. The question of imputed negligence does not seem to me to be necessarily involved in the case, and I do not think it desirable to discuss its limitations.
Champlin, J., concurred with Campbell, C. J.